Citation Nr: 1233689	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  08-05 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for scoliosis of the lumbar spine.

2.  Entitlement to service connection for a lumbar spine disability. 

3.  Entitlement to a disability evaluation in excess of 30 percent for the Veteran's posttraumatic stress disorder for the period prior to December 30, 2008. 

4.  Entitlement to a disability evaluation in excess of 70 percent for the Veteran's posttraumatic stress disorder.

5.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran had active service from May 1969 to March 1972. 

This matter comes before the Board of Veterans' Appeals (Board) from an October 2007 decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the benefits sought on appeal.  In July 2010, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO.  In December 2010, the Board remanded the case for additional development. 

Initially, the Board notes that in its December 2010 remand it determined that the Veteran's claim of service connection for an acquired lumbar spine disability was based on an etiology and diagnosis different than that addressed by an April 1972 rating decision that denied service connection for lumbar scoliosis.  As such, it was found to represent a new claim and new and material evidence was not required to reopen the claim.  However, as medical evidence submitted in connection with the claim shows that the Veteran has scoliosis, there is some question as to whether he currently has scoliosis that is related to service or was aggravated thereby.  Accordingly, the issue of whether new and material evidence has been presented to reopen the service connection claim for scoliosis of the lumbar spine will be addressed herein.  Thereafter, the broader issue of whether service connection for a spine disorder is warranted will be addressed.  Recent case law  provides that the Board has a duty to identify the benefit being sought on appeal by applying a "sympathetic reading" to a lay person's pleadings with attention focused upon the symptoms and/or symptoms the claimant is attempting to service connect, regardless of the phraseology utilized by the claimant or the RO.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Thus, pursuant to the holding in Clemons, the Board has more broadly characterized the claim on appeal. 

In doing so, the Board acknowledges that a change in diagnosis or the specificity of the claim must be carefully considered in determining whether the claim is based on a distinct factual basis.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  In Boggs, the United States Court of Appeals for the Federal Circuit  found that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury, when it is an independent claim based on distinct factual bases.  However, the Court clarified in Velez v. Shinseki, 23 Vet. App. 199 (2009) that the focus of the analysis must be whether the evidence truly amounted to a new claim based upon a different diagnosed disease or whether the evidence substantiates an element of a previously adjudicated matter. 

In this case, the Board is broadening the scope of the claim because the present claim turns upon essentially the same history, factual bases and diagnoses as were considered in the prior final RO rating decision -- that the Veteran experiences a chronic lumbar spine disability as a result of his active service, to include consideration of whether a congenital or developmental defect was subjected to a superimposed disease or injury which created additional disability.  As such, the threshold question of whether new and material evidence had been submitted must be addressed.  It is also noted that in light of the Board's decision to reopen the claim and Remand the matter for additional development, there can be no prejudice to the Veteran from captioning the issue as such. 

The Board acknowledges that the RO did not address the issue of entitlement to TDIU.  However, the Veteran has asserted, and his treating medical providers have reported, that the Veteran's psychiatric disability renders him unemployable.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim of entitlement to a total rating based upon individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record. Therefore, the Board finds that this issue is properly before it for appellate consideration.

The claim for service connection for ischemic heart disease based on the Veteran's service in Vietnam has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The claim for service connection for a lumbar spine disability, the claim for entitlement to a disability evaluation in excess of 70 percent for posttraumatic stress disorder, and the claim for entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  An April 1972 rating decision denied the Veteran's claim for service connection for lumbar spine scoliosis.  The Veteran did not appeal that decision.

2.  The additional evidence presented since the April 1972 rating decision that denied service connection for lumbar spine scoliosis, is new in that it is not cumulative and was not previously considered by decision makers.  The evidence is also material because it raises a reasonable possibility of substantiating the claim for service connection.

3.  Throughout the period on appeal, the Veteran's psychiatric disability, to include posttraumatic stress disorder (PTSD), is shown to be productive of occupational and social impairment with deficiencies in most areas. 


CONCLUSIONS OF LAW

1.  The April 1972 rating decision that denied service connection for lumbar spine scoliosis is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2011); 38 C.F.R. § 3.104 (2011).

2.  New and material evidence sufficient to reopen a previously denied claim of service connection for residuals of a lumbar spine disability has been received.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).

3.  Giving the benefit of doubt to the Veteran, prior to December 30, 2008, the criteria for a rating of 70 percent for a psychiatric disorder, to include PTSD, were met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence Claim

By way of history, the RO denied the Veteran's service connection claim for a lumbar spine disability in a rating decision dated in April 1972, because it was determined that the disability was a constitutional or developmental abnormality for which service connection could not be established.  The Veteran was notified of this decision and did not appeal.  In addition, no evidence was received prior to the expiration of the appeal period.  Therefore, this decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.200, 20.300, 20.1103.

Although in an October 2007 rating decision, the RO declined reopening the Veteran's claim for service connection on the grounds that new and material evidence had not been submitted to reopen the claim, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 8 Vet. App. 1 (1995).

A claim for service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed this application to reopen his claim in January 2007.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate a claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  Only evidence presented since the last final denial on any basis will be considered, in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The United States Court of Appeals for Veterans Claims (Court), has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court further interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  In other words, it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the Veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."

At the time of the April 1972 rating decision, the evidence consisted of the Veteran's service treatment records, which did not show any lumbar spine abnormalities on April 1969 entrance examination.  The Veteran's service treatment records reflect that he complained of upper and lower back pain which was initially manifested in July 1969.  A May 1971 x-ray study of the lumbar spine revealed a mild right scoliotic deformity "possibly due to muscle spasm" and a "suggestion of a defect in the L5 pars interarticularis."  A May 1971 back evaluation states that the Veteran was diagnosed with lumbar scoliosis.  He was given a permanent limited duty profile for scoliosis of the lumbar spine.  It was noted that the condition pre-existed service and was not aggravated thereby.  In November 1971, the Veteran complained of back pain in the L5 area.  It was noted that the Veteran had a permanent profile for lumbar scoliosis.  

Additional evidence associated with the claims file since the previous denial of the claim in April 1972, includes a private operative note dated in November 1978, which shows that the Veteran was admitted for surgery due to severe and persistent low back pain with sciatic symptoms.  The clinician noted that a previous admission a lumbar myelogram revealed a herniated disc at the L 4- 5 level on the left.  

VA treatment records show complaints of chronic low back pain, with a history of two laminectomies.  The Veteran reported that his problems began in service, and that he was in receipt of private chiropractic decompression therapy.  In January 2007, the Veteran indicated that he was unable to identify any incident in service that caused his back injuries, however, he reiterated that his back problems had onset in service.  

A January 2008 physical evaluation from Dr. S.G., conveys that the Veteran complained of low back stiffness "since the 1970's."  The Veteran presented a history of an in-service "L5-S1 area" injury while training at Fort Lewis, Washington.  The Veteran was diagnosed with lumbosacral spine degenerative disc disease and lumbar spine scoliosis.  Dr. S.G. commented that in terms of etiology, the Veteran's mild scoliosis would not cause this arthritis.  Rather, a specific injury or repetitive trauma would cause his degenerative disc disease and need for surgery in 1978 and 1983.  Scoliosis would not be an etiology for his surgical care. 
Also of record is testimony from the Veteran who in July 2010 testified that he had injured his back in the L5 area at Fort Lewis, Washington, prior to deploying to the Republic of Vietnam, and was treated by military medical personnel.  Reportedly, as a result of the injury, he was placed on a permanent physical profile. 

In support of his claim, the Veteran submitted September 2010 medical statements from Dr. W.C.M. and Dr. S.G., who responded to requests for medical opinions by completing reports prepared by the Veteran's representative, which noted that while the Veteran was stationed at Fort Lewis in 1971, he incurred an injury in the L5-S1 area, which resulted in a light duty profile until discharge in 1972.  It was also noted that the in-service injury was followed by 2 lumbar surgeries in 1978 and 1983.  The report was followed by 2 statements pertaining to causality of the Veteran's current back disability; one proposed a positive nexus between the in-service injury and the current back disability, while the other denied a relationship between the back disability and service.  The physicians were asked to choose one of the 2 opinion statements.  In response, the clinicians checked a line agreeing with the proposed positive nexus statement which stated that the Veteran's in-service back injury in 1971 was the source of the current back complaints and surgery. 

A MRI report in March 2010, revealed findings of a new large disc herniation at L3/4 when compared to the findings of November 2008.  Evidence of continued  postoperative changes at L4/5 and L5/S1 was also noted.

Finally, the record contains a VA examination report dated in February 2011, contained complaints of moderate, unpredictable low back pain, stiffness, weakness, muscle spasms, leg or foot weakness, and unsteadiness, following an in-service back injury in 1971.  The Veteran described the condition as progressive.  In 1977 and 1983 the Veteran had surgeries for L5 herniated disc.  The examiner reported having reviewed the claims file in preparation for the examination.  The examiner noted that in 1971, the Veteran received treatment in service for a back condition and was given a profile against standing and lifting.  Medical examination in March 1972 was normal, and the Veteran denied any changes in his medical condition in 1973.  The examiner found no documentation of back problems from 1972 until 1978, when the Veteran underwent surgery for a herniated disc.  Examination showed normal gait without the use of assistive devices.  The curvature of the spine was normal.  There were objective findings of painful motion and weakness.  The thoracolumbar spine demonstrated limited flexion to 70 degrees, extension to 20 degrees, lateral flexion to 15 toward either side, and bilateral rotation to 25 degrees.  Repetition resulted in additional limitation to 55 degrees flexion and 15 degrees extension.  Ankle jerks were absent, and knee jerks were 1+.  Sensory perception was intact with the exception of diminished pinprick over the medial dorsum of the foot.  Motor evaluation was normal with the exception of decreased strength 4/5 in the right knee.  Muscle tone was normal, with no evidence of atrophy.  Notably, scoliosis was not found on examination.  The examiner diagnosed degenerative joint and degenerative disc disease of the lumbar spine, with herniated disc, L3, and L5, with lumbar radiculopathy, and opined that the Veteran's current back condition was less likely as not related to the back condition in service.  The examiner explained that the Veteran's separation physical in March 1972 was normal and the Veteran denied any changes since his most recent examination.  The examiner found that the Veteran's back pains in service were due to scoliosis and spasms or strains.  The service treatment records contained no complaints pertaining to the leg and muscle strength was normal.  A herniated disc was not documented until 1978, and as the examiner indicated, it may have been caused by a variety of reasons because a disc could become herniated even in young people, such as the Veteran who was 29 when a herniated disc was first noted in 1978.  

This evidence is new.  It was not of record prior to April 1972.  This evidence is material because it raises a reasonable possibility of substantiating the claim.  The evidence does suggest that the appellant now suffers from persistent symptoms and functional limitations with respect to the lumbar spine that were initially manifest following an in-service back injury.  Specifically testimony from the Veteran's that he injured his back in the L5 area at Fort Lewis, Washington, prior to deploying to the Republic of Vietnam, and as a result of the injury he was placed on a permanent physical profile; the September 2010 medical opinion statements from Dr. W.C.M. and Dr. S.G., who etiologically linked the Veteran's current lumbar spine disability to an in-service injury incurred while the Veteran was stationed at Fort Lewis in 1971; and multiple post-service private and VA treatment records that contain a medical history of onset of the condition during active duty as due to an in-service injury, albeit as reported by the Veteran, are sufficient to reopen the claim, because that evidence was not previously considered by agency decision makers, is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and together with previously considered evidence of record, raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2011).  Dr. Gordon in a September 2008 statement noted that the Veteran currently has a very mild scoliosis and significant degenerative disc disease at L4-5 and L5-S1 and that the Veteran had back complaints going back to the 1970s.  The testimony, those reports, diagnoses, and medical evidence that indicate an injury in service, continuing scoliosis, and additional disability are presumed credible for the purpose of determining whether the evidence is material.  Thus, the claim for scoliosis is reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Accordingly, the Board finds that new and material evidence has been submitted.  The claim for service connection is reopened.  To that extent only, the claim is allowed.

Increased Rating for PTSD

The present appeal involves the Veteran's claim that the severity of his service-connected PTSD warrants higher disability ratings than currently assigned.  By a rating decision in October 2007, the RO granted service connection for PTSD and  assigned a 30 percent evaluation effective January 23, 2007, the date of claim.  In September 2009, the RO increased the evaluation for the Veteran's PTSD from 30 to 70 percent, effective December 30, 2008. 

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R§ 4.7.

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.

The Veteran's service-connected PTSD has been rated by the RO under the provisions of Diagnostic Code 9411.  38 C.F.R. § 4.130, Diagnostic Code 9411.  Under this regulatory provision:

A 50 percent disability rating is warranted if the Veteran experiences occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is warranted when the Veteran experiences occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of closest relatives, own occupation, or own name.

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

When evaluating for a psychological disability, the examiner often provides a Global Assessment of Functioning.  A GAF of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social occupational or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well with some meaningful interpersonal relationships.  A GAF of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  A GAF of 41-50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 31-40 indicates some impairment in reality testing or communication (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  A GAF of 21-30 indicates behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g. sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g. stays in bed all day; no job, home, or friends.) American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM- IV) (Fourth Edition); see 38 C.F.R. § 4.130.

VA treatment records document complaints and treatment for PTSD.  In January 2007, the Veteran reported problems getting along with coworkers, problems sleeping, and problems concentrating.  The clinician assigned a GAF score of 75.  In April 2007, the Veteran complained of continued problems related to his inability to control his anger.  He also reported impatience, irritability, problems sleeping, poor relationships, and nightmares.  He stated that his children refused any contact with him.  In August 2007, the Veteran reported an incident involving his daughter, which resulted in his arrest and filing of charges.  In October 2007, the Veteran reported several incidents he related to inability to control his anger outbursts.  The clinician also noted tension, sleeplessness, intrusive memories, and lower anger threshold.  

On VA Examination in October 2007, the Veteran complained of  hyperarousal,  avoidance of stimuli, exaggerated startle response, anxiety, intrusive thoughts, mistrust of others, sleep difficulties, nightmares, irritability, feelings of detachment, numbing, self isolation, anger outbursts, memory problems, poor frustration tolerance.  Reportedly, his symptoms interfered with his ability to handle work-related stress, and contributed to numerous arguments with co-workers, which resulted in being written up on the job.  The Veteran had recently gone on short-term disability leave from work for a period of less than one year.  With respect to his social functioning, the Veteran related significant relationship problems.  The Veteran stated that he was divorced and had a conflictual relationship with his ex-wife and two children.  He was unable to maintain any long-term romantic relationships since his divorce.  Additionally, he was involuntarily psychiatrically committed for 72 hours for observation, due to threats of self harm, following his divorce.  He reported an incident with his daughter that occurred 11 weeks prior to the date of the examination, which resulted in his arrest.  He was charged with assault and reckless endangerment.  He was subsequently mandated to be psychiatrically evaluated and had to undergo anger management classes.  The Veteran reported having a few close friends whom he saw on a weekly basis.  Occupationally, the Veteran reported being employed as a pipefitter with the same employer for 20 years.  When the company downsized, he was laid off.  Reportedly, he was having trouble maintaining consistent employment, and was fired from several jobs due to anger problems and becoming argumentative.  The Veteran complained of difficulty concentrating and learning how to perform simple tasks on the job.  At the time of the examination, the Veteran had been employed for less than one year.  His  PTSD symptoms had also impacted his interest and participation in leisure and recreational activities.  

On mental status examination his attitude towards the evaluation was described as superficially cooperative.  Eye contact was fair.  The examiner stated that rapport was sometimes difficult to develop, as the Veteran appeared somewhat distrustful.  He was alert and oriented to person, place and time.  His thought processes were logical and goal directed.  There was no evidence of tangentiality, circumstantialities, looseness of associations or signs of a thought disorder.  His speech was normal in rate, rhythm and prosody.  His affect was anxious but appropriate to mood.  The Veteran described passive, vague suicidal ideation in the form of wishing his life was over, but he did not endorse any suicidal intent or plan.  The Veteran denied a history of suicide attempts.  Additionally, there was no evidence of homicidal ideations and there was no evidence of perceptual disturbance in the form of hallucinations or illusions.  Concentration and attention appeared mildly impaired.  The examiner stated that the Veteran's self-reported memory difficulties were likely secondary to problems with concentration and vulnerability towards distraction.  Practical decision making and problem solving skills were poor.  The Veteran demonstrated adequate concrete reasoning skills. Insight and judgment appeared to be fair.  The examiner estimated the Veteran's Global Assessment of Functioning (GAF) score to be 55 for PTSD, denoting severe symptomatology.  

An October 2007 VA treatment record showed symptoms of anxiety, irritability problems controlling his anger, and flashbacks about the Vietnam War.  A February 2008 record shows that the Veteran reported increased anxiety about work.  His symptoms were described as moderately severe.  His GAF scores ranged from 53 to 58.  In October 2008, a private psychiatrist, Dr. S.G.E., opined that the Veteran's depression, which was severe and recurrent, precluded the Veteran from working.  A November 2008 clinical treatment note, described the Veteran as disheveled, aggressive, agitated, and impatient.  His mood was depressed and his affect was reduced in range.  Eye contact was reduced.  Judgment and insight were poor.  He had problems controlling his anger.  

On VA examination dated in December 2008, the Veteran complained of persistent reexperiencing of traumatic events that occurred in Vietnam, nightmares 4 nights a week, intrusive thoughts, irritability, frequent outbursts of anger, difficulty concentrating, lack of motivation, markedly diminished interest in life, problems sleeping, feelings of detachment and estrangement from others.  The Veteran indicated that his symptoms had worsened since the most recent examination.  The Veteran stated that he had drifted away from those he used to be most comfortable with, namely his pastor and two long standing close friends.  He often failed to return calls from friends and he would skip church.  The Veteran preferred to stay in bed until 11:00 simply because he did not want to face the world.  Following an altercation with his oldest daughter, the Veteran was charged with a misdemeanor, reckless endangering, and in March 2008, a judge ordered the Veteran to have no contact with his daughters for three years.  The Veteran was also placed under a protection from an abuse order filed by his ex-wife, and as part of the protective order, his guns had been removed from his home.  The Veteran related road rage as well as anger outbursts directed towards his mother and sister, whom he saw on a weekly basis.  He felt he lacked the confidence in his ability to control his temper.  The Veteran stated that he was taken off the job due to inability to get along with co-workers and repeated negative write ups for being argumentative and demonstrating poor concentration, as well as impaired work performance.  The Veteran felt that he had to force himself to get up in the morning, take a shower and dress.  He only shaved approximately once every four to five days, which was a significant change from his usual daily grooming routine.  The Veteran went through periods where he lacked interest in eating and would lose ten to fifteen pounds, only to gain it back in subsequent periods of overeating.  

On examination, there was no significant impairment in thought processes or communication.  His thoughts were organized and goal directed and he provided meaningful answers to questions asked.  Memory and concentration appeared adequate.  There was no evidence of any formal thought disorder or evidence of psychotic symptoms, auditory/visual hallucinations or delusions.  Speech was of normal rhythm, rate and prosody and there were no problems in fluency or word finding difficulties noted.  Mood was irritable and affect appeared blunted.  The Veteran did not report or demonstrate the presence of suicidal/homicidal ideation, plan or intent.  Judgment and insight appeared fair.  The examiner opined that the Veteran's disability significantly interfered with his normal daily activities, social and occupational functioning.  Occupationally, symptoms of poor concentration, irritability, low distress tolerance, loss of interest, and poor motivation, interfered with his ability to maintain his job as an operator.  Reportedly he had missed 6 weeks of work due to exacerbation of PTSD symptoms.  He was psychiatrically released from work in February 2008, and had not returned since that time.  Socially, symptoms of irritability, anger outbursts, difficulty trusting others, intermittent depression and hopelessness, contributed to conflicts with is children and interfered with his ability to maintain friendships.  The Veteran's ex-wife had a protection order against him, and he had recently been ordered by a judge to avoid contact with his children for 3 years.  He had become increasingly isolated.  The examiner assigned a GAF score of 45, indicative of major impairment in several areas of functioning.  

Private treatment records from Dr. D.K. and S.G.E. noted appetite disturbance with weight change, sleep disturbance, emotional lability, pervasive loss of interests, social withdrawal or isolation, generalized persistent anxiety, hostility, and irritability.  It was also felt that the Veteran could not work due to severe depression.

Medical records from the Social Security Administration (SSA) noted that the Veteran was anxious and irritable.  He had problems controlling his anger, and flashbacks of the Vietnam War.  In April 2008, the Veteran was granted social security disability benefits due to osteoarthritis and allied disorders, as well as chronic ischemic heart disease with or without angina. 

At a personal hearing in July 2010, the Veteran testified that his PTSD symptomatology was consistent prior to and after December 2008, with symptoms that included anxiety, self isolation, and depression. 

VA medical records show that in June 2010 the Veteran was diagnosed with PTSD, bipolar disorder not otherwise specified, history of panic, and polysubstance dependence by history.  A GAF score of 55 was recorded.  Other VA treatment records reflect GAF scores ranging between 55 and 61.  The Veteran complained of irritability, depression, paranoia, and having a disdain for authority.  Psychiatric evaluations revealed irritable mood with angry affect.  In September 2010, the Veteran reported that he had good days and then spontaneous depression, which could last for a couple weeks.  The Veteran reported a recent conflict with a neighbor.  Medication had improved his mood and sleep.  On examination, the Veteran was noted to exhibit clear speech, average judgment and memory, and normal thought processes.  There was no evidence of delusions, hallucinations, suicidal or homicidal ideations.  There is no history of psychiatric admissions.

Because of the potential for a separate rating for a separate period of time based on facts found, the Board will separately rate the psychiatric disorder based on the VA examinations in October 2007, and December 2008, as well as VA records and private treatment records contemporaneous with those examinations.

Prior to December 30, 2008, the medical evidence recorded symptoms of problems sleeping, problems concentrating, inability to control his anger with anger outbursts, impatience, flashbacks about the Vietnam War, irritability, poor relationships, nightmares, depression, tension, intrusive memories, hyperarousal,  avoidance of stimuli, exaggerated startle response, anxiety, mistrust of others, feelings of detachment, numbing, self isolation, memory problems, suicidal ideation without plan or intent, and poor frustration tolerance.  There was a history of an involuntarily psychiatric hospitalization for 72 hours for observation, due to threats of self harm.  There was no evidence of psychosis.  There was no evidence of homicidal ideations and there was no evidence of perceptual disturbance in the form of hallucinations or illusions.  Although the medical evidence prior to December 30, 2008, showed that the symptoms varied in severity, he consistently reported the same symptoms.  

Significantly, the Board notes that with the exception of a GAF score of 75 in January 2007, the remainder of the reported GAF scores were 55, and 53-58.  GAF scores ranging between 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Significantly, the examiner in October 2007 noted that the Veteran's PTSD was manifested by severe symptomatology, and a private clinician described the Veteran's symptoms as moderately severe.  

Neither the number of symptoms, nor the type of symptoms, nor the GAF score controls in determining whether the criteria for a 70 percent rating have been met.  It is the effect of the symptoms, rather that the presence of symptoms, pertaining to the criteria for a 70 percent rating, that is, occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood, that determines the rating. 

As for the effect of the Veteran's symptoms on work, VA treatment records show he has problems getting along with coworkers.  On VA Examination in October 2007, the Veteran complained that his symptoms interfered with his ability to handle work-related stress, and contributed to numerous arguments with co-workers, which resulted in being written up on the job.  Occupationally, the Veteran reported being employed as a pipefitter with the same employer for 20 years.  When the company downsized, he was laid off.  Reportedly, he was having trouble maintaining consistent employment, and was fired from several jobs due to anger problems and becoming argumentative.  The Veteran complained of difficulty concentrating and learning how to perform simple tasks on the job.  At the time of the examination, the Veteran had been employed for less than one year.  Reportedly, he had recently gone on short-term disability leave from work for a period of less than one year.  His PTSD symptoms had also impacted his interest and participation in leisure and recreational activities.  A February 2008 record shows that the Veteran reported increased anxiety about work.  In October 2008, a private psychiatrist, Dr. S.G.E., opined that the Veteran's depression, which was severe and recurrent, precluded the Veteran from working.  

As for the effects of the Veteran's symptoms on his social functioning, the Veteran related significant relationship problems.  He was divorced and had a conflictual relationship with his ex-wife and two children.  The Veteran was unable to maintain any long-term romantic relationships since his divorce.  In August 2007, the Veteran reported an incident involving his daughter, which resulted in his arrest and filing of charges for assault and reckless endangerment.  He was subsequently mandated to be psychiatrically evaluated and had to undergo anger management classes.  It was reported that the Veteran's  children refused any contact with him.  The Veteran reported having a few close friends whom he saw on a weekly basis.  

As for the effect of the Veteran's symptoms on judgment, thinking, or mood prior to December 30, 2008, he was described as distrustful and on VA mental status examination his attitude towards the evaluation was described as superficially cooperative.  His affect was anxious but appropriate to mood.  Concentration and attention appeared mildly impaired.  Practical decision making and problem solving skills were poor.  Eye contact was fair.  He was alert and oriented to person, place and time.  His thought processes were logical and goal directed.  There was no evidence of tangentiality, circumstantialities, looseness of associations or signs of a thought disorder.  His speech was normal in rate, rhythm and prosody.  The Veteran demonstrated adequate concrete reasoning skills.  Insight and judgment appeared to be fair.  A November 2008 clinical treatment note, described the Veteran as disheveled, aggressive, agitated, and impatient.  His mood was depressed and his affect was reduced in range.  Eye contact was reduced.  Judgment and insight were poor.  

Based on the above findings, including most GAF scores ranging from mostly from 53 to 58, and the effect of the Veteran's psychiatric symptoms on work and social relations, the Board finds that the criteria for a 70 percent rating, that is, occupational and social impairment with deficiencies in most areas such as family relations, judgment, thinking, and mood, have been met prior to December 30, 2008.  During this time period, the Veteran exhibited impaired impulse control, inability to establish and maintain effective relationships, difficulty in adapting to stressful circumstances, appeared disheveled and referenced vague suicidal ideation.  In addition, the severity of the symptoms was found to be severe by the October 2007 examiner and the private psychiatrist in October 2008.  

Accordingly, the Board resolves reasonable doubt in favor of the Veteran and finds that the criteria for a 70 percent rating for PTSD were met for the period of time covered by this claim that is prior to December 30, 2008.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   To this extent only, the appeal is granted at this time.

As discussed below, whether the Veteran is entitled to an evaluation in excess of 70 percent for PTSD is being remanded and is therefore not analyzed herein. 

Duty to notify and to assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

With respect to this initial increased rating claim, the Veteran is challenging the initial evaluation and effective date assigned following the grant of service connection.  In Dingess, the Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the Board finds that the Veteran's claim for service connection has been substantiated, additional notice is not required.

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

New and material evidence has been received to reopen the claim for service connection for scoliosis.  To that extent only, the appeal is allowed.

A rating of 70 percent for a psychiatric disorder, to include posttraumatic stress disorder, is granted, effective January 23, 2007, subject to the law and regulations, governing the award of monetary benefits.  


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review of the remaining claims on appeal.  VA has a duty to assist in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record currently before it is inadequate.  38 U.S.C.A. § 5103A (West 2002).  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion when it is deemed necessary to make a decision on the claims.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); Robinette  v. Brown, 8 Vet. App. 76 (1995).  

The Veteran contends that service connection is warranted for a lumbar spine disability, to include degenerative joint and disc disease of the lumbar spine with herniated discs and radiculopathy.  As previously noted, the Veteran's service treatment records reflect that he complained of upper and lower back pain which was initially manifested in July 1969.  A May 1971 x-ray study of the lumbar spine revealed a mild right scoliotic deformity "possibly due to muscle spasm" and a "suggestion of a defect in the L5 pars interarticularis."  A May 1971 back evaluation states that the Veteran was diagnosed with lumbar scoliosis.  He was given a permanent limited duty profile for scoliosis of the lumbar spine.  In November 1971, the Veteran complained of back pain in the L5 area.  It was noted that the Veteran had a permanent profile for lumbar scoliosis.  The Board also notes that there are no references to a low back injury as described by the Veteran in the service treatment records.   

By a rating decision in April 1972, the RO denied service connection for lumbar spine scoliosis because it was determined that the disability was a constitutional or developmental abnormality for which service connection could not be established. 
However, in statements and testimony in connection with the current appeal, the Veteran reported that while stationed at Fort Lewis in 1971, he incurred an injury in the L5-S1 area, which resulted in a light duty profile until discharge in 1972.

A congenital or developmental defect is not considered a disease or injury for VA purposes.  See 38 C.F.R. §§ 3.303(c), 4.9 (2011).  Therefore, a congenital defect, as distinguished from a disease, generally may not be service-connected as a matter of law.  Further, the general presumption of soundness upon entry into service, as set forth in 38 C.F.R. § 3.304(b) (2011), does not apply to congenital defects.  However, service connection may be granted if a congenital defect is subject to, or aggravated by, a superimposed disease or injury during service which results in additional disability.  See 38 U.S.C.A. §§ 1110, 1111 (West 2002); VAOPGCPREC 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990); see also Quirin v. Shinseki, 22 Vet. App. 390 (2009); Winn v. Brown, 8 Vet. App. 510, 516 (1996).  

Otherwise, a Veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches. VAOPGCPREC 03-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The Veteran was diagnosed as having scoliosis in service.  After service, VA and private treatment records show complaints of chronic low back pain with a history of two laminectomies and a history of back problems having onset in service.  During the period on appeal, treatment records documented multiple diagnoses associated with the lumbar spine complaints, to include degenerative joint and disc disease of the lumbar spine and lumbar spine scoliosis.  

In support of his claim, the Veteran submitted September 2010 medical statements from Dr. W.C.M. and Dr. S.G., who responded to requests for medical opinions by completing reports prepared by the Veteran's representative, which noted that while the Veteran was stationed at Fort Lewis in 1971, he incurred an injury in the L5-S1 area, which resulted in a light duty profile until discharge in 1972.  It was also noted that the in-service injury was followed by 2 lumbar surgeries in 1978 and 1983.   Although the statements were made by health-care professionals, the statements are nevertheless conclusory without medical analysis and are insufficient to allow the Board to make an informed decision as to what weight to assign against contrary evidence on the question of whether the Veteran's low back disability had onset in service.  Stefl v. Nicholson, 21 Vet. App. 120 (2007) (a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign the opinion).  Significantly, neither opinion was supported by a rationale, which weighs against their probative value.  Sklar v. Brown, 5 Vet. App. 140 (1993).  Moreover, there is no indication in the reports that either clinician reviewed the medical evidence of record, to include the service medical records, which show evidence of scoliosis.  

The Veteran underwent a VA examination in February 2011.  Following a review of the medical evidence and an examination of the Veteran, to include clinical testing, the examiner noted the examiner diagnosed degenerative joint and degenerative disc disease of the lumbar spine, with herniated disc, L3, and L5, with lumbar radiculopathy, and opined that the Veteran's current back condition was less likely as not related to the back condition in service.  The examiner explained that the Veteran's separation physical in March 1972 was normal and the Veteran denied any changes since his most recent examination.  The examiner found that the Veteran's back pains in service were due to scoliosis and spasms or strains and a herniated disc was not documented until 1978.  Significantly, the examiner found no scoliosis on examination.  It remains unclear from the evidence of record whether the Veteran had a pre-existing back defect or disease.  In other words, the February 2011 opinion is not adequate because it does not provide a basis on which to grant service connection, but it leaves open the possibility that service connection may be warranted.  Clarification is needed before a decision on the merits of the claim can be reached.  

Development and adjudication upon remand should reflect consideration of the competency and sufficiency of certain lay evidence.  In particular, the Veteran is competent to testify the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Further, the Veteran is competent to testify as to the timing of the observable symptoms of his claimed disabilities, as well as to receipt of medical treatment and what his providers told him about his conditions.  Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board and the AOJ, as fact finders, retain the discretion to make credibility determinations and weigh the lay and medical evidence submitted.  However, competent lay evidence may be rejected only if it is deemed not credible.  Further, lay evidence cannot be deemed not credible solely due to the absence of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

It is noted that private medical records dated in November 1978 indicate the Veteran had severe and persisting low back and left sciatic pain and that a lumbar myelogram on a previous admission revealed a herniated disc at the L4-5 level on the left.  This record implies that the Veteran had earlier treatment for his back problems, however, such evidence is not of record.  On remand, the Veteran should be asked to identify any such evidence.  

Next, as mentioned in the Introduction, the evidence of record raises a claim for entitlement to TDIU.  

The Veteran was last gainfully employed in February 2008.  In April 2008, the Veteran was granted social security disability benefits due to osteoarthritis and allied disorders, as well as chronic ischemic heart disease with or without angina.  On VA examination dated in December 2008, the examiner noted that the Veteran's psychiatric symptoms interfered with his ability to maintain his job as an operator.  Reportedly he had missed 6 weeks of work due to exacerbation of PTSD symptoms.  He was psychiatrically released from work in February 2008, and had not returned since that time.  In a statement in December 2008, a private physician noted that the Veteran suffered from several conditions, including lumbar disc disease, and opined that his disabilities combined rendered him unemployable.  In October 2008, a private psychiatrist opined that the Veteran's depression, which was severe and recurrent, precluded the Veteran from working.  The Board has determined that this warrants consideration of a TDIU.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board notes that the Veteran has been diagnosed with ischemic heart disease and he served in the Republic of Vietnam.  The Secretary of Veterans Affairs has determined that there is a presumptive positive association between exposure to herbicides and the disorders listed in 38 C.F.R. § 3.309(e).  Effective August 31, 2010, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), is included as a disease associated with herbicide exposure under 38 C.F.R. § 3.309(e).  The Board finds that the Veteran's claim for TDIU is inextricably intertwined with the referred claim for service connection for ischemic heart disease, and that the claim for a TDIU should be considered after a decision is rendered on the service connection claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991). 

Additionally, the issue of whether the Veteran is entitled to an evaluation in excess of 70 percent for PTSD is intertwined with the issue of TDIU since both involve whether there is total occupational impairment.  See Smith v. Gober, 236 F.3d 1370, 1372 (Fed. Cir. 2001) (where facts underlying separate claims are "intimately connected," interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together).  Therefore, this issue cannot be decided on the merits until the issue of entitlement to TDIU can be determined.

Finally, as the Veteran receives medical care through VA, treatment records dating from December 2011 should be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record).  Also, the Veteran should be requested to provide any outstanding private medical records or authorize VA to obtain the records, to include medical records for treatment rendered after service discharge and prior to the November 1978 lumbar spine surgical procedure.  
 
Accordingly, the case is REMANDED for the following action: 

1.  Obtain the Veteran's VA treatment records dated since December 2011. 

2.   Contact the Veteran and request that he provide sufficient information and authorization, to request any additional evidence pertinent to the claims on appeal, including medical records for treatment rendered for the lumbar spine condition after service discharge and prior to the November 1978 lumbar spine surgical procedure. After securing the necessary authorizations for release of that information, seek to obtain copies of all records referred to by the Veteran not already on file. 

If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence. The Veteran must then be given an opportunity to respond.

3.  Schedule the Veteran for a VA examination to ascertain the nature and etiology of the Veteran's current lumbar spine disorders.  The examiner should review the claims file and the report should note that review.  The examiner should provide an opinion as to the following: 

a) Identify all lumbar spine disabilities that are present.  Any necessary tests should be performed.  

(i) Explain whether the Veteran's lumbar scoliosis (see service treatment records and the January 2008 statement of Dr. Gordon) is a congenital or developmental defect or disease.  [Note: a disease generally refers to a condition that is considered capable of improving or deteriorating while a defect is generally not considered capable of improving or deteriorating.  VAOPGCPREC 82-90 (1990) (citing Durham v. United States, 214 F.2d 862, 875 (D.C. Circuit 1954)].

(ii) If it is a congenital or development defect, explain whether it is at least as likely as not (a probability of 50 percent or greater) that there was a superimposed injury or disease in service that resulted in additional back disability, including but not limited to degenerative joint disease and degenerative disc disease.  

(iii) If it is a disease, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that lumbar scoliosis pre-existed active service.

(iv) State whether it is clear and unmistakable (obvious, manifest, and undebatable) that pre-existing lumbar scoliosis WAS NOT aggravated (i.e., permanently worsened) beyond the natural progress during the Veteran's service.

b) If the response to iii or iv is negative, address whether current scoliosis at least as likely as not (a probability of 50 percent or greater) began in or is related to active service.  

c) With respect to other diagnosed lumbar spine disabilities, including degenerative disc disease and degenerative joint disease, is it at least as likely as not (50 percent or greater probability) that the condition had its onset in service, or is otherwise related to the Veteran's period of active service, to include a reported lumbar spine injury in 1971?  The examiner must consider lay statements regarding in-service and post-service symptomatology. Dalton v. Nicholson, 21 Vet. App. 23 (2007).

4.  Send the Veteran notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes an explanation as to what is necessary to substantiate his claim for a TDIU. 

Request that the Veteran complete a TDIU claim form.

Take all necessary actions to properly develop the claim for TDIU as part of the increased rating for PTSD. 

5.  After the above development is completed, schedule the Veteran for a VA psychiatric examination to determine the extent and severity of his service-connected psychiatric disorder.  The examiner must review the claims file and the report should note that review.  The examiner should specifically provide a full multi-axial diagnosis pursuant to DSM-IV, to include a GAF score.  All signs and symptoms of the Veteran's service-connected psychiatric disorder should be reported in detail. 

The examiner should also opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities, without consideration of his non-service-connected disabilities, render him unable to secure or follow a substantially gainful occupation. 

If the Veteran's service-connected disabilities do not cumulatively render him unemployable, the examiner should report the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.

6.  Then, readjudicate the claims, to include the claim for entitlement to an evaluation in excess of 70 percent for PTSD and for entitlement to a TDIU.  [PLEASE NOTE THAT THE TDIU CLAIM IS INEXTRICABLY INTERTWINED WITH THE CLAIM REFERRED TO THE RO IN THE INTRODUCTION.] If any claim remains denied, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


